DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 July 2022 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-11, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " the trim assembly” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the adhesive layer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “the trim assembly” in lines 4-5 and "the leather trim cover assembly" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7, 9-11, and 22 are deemed indefinite because it is dependent on an indefinite claim.

Claim Rejections - 35 USC §§ 102, 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urai et al. (US Patent Number 4313776).
Regarding claim 21, Urai discloses a vehicle seat assembly comprising: a seat pad (13 for instance); and a trim cover assembly (including 1, 2, 3 for instance) disposed over the seat pad, the trim cover assembly having an upper layer (1) and a foundation layer (3; alternatively 2) bonded to the upper layer at radio-frequency welds (10; “high-frequency” welding being viewed as equivalent to “radio-frequency” welding), the trim assembly having a plurality of spaced apart raised pre-defined geometric shaped protrusions (adjacent the welds for instance) bonded to the upper layer (at least via the associated connections), the radio-frequency welds defining a plurality of design boundaries, each design boundary adjacent a raised portion of a corresponding protrusion in the leather trim cover assembly (see figures; note that Urai discloses at least “artificial leather,” which is viewed as meeting the “leather” limitation).  
Regarding claim 22, Urai further discloses the trim cover assembly has a first thickness at the radio-frequency welds and a second thickness at the raised portion, the second thickness being greater than the first thickness (see in particular Figures 3, 7, etc.),


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urai in view of Parrish (US Patent Number 5902434) and/or Kikuchi et al. (US Patent Number 5643385). 
Regarding claim 1, Urai discloses a vehicle seat assembly comprising: a seat pad (13 for instance); and a trim cover assembly (including 1, 2, 3 for instance) disposed over the seat pad, the trim cover assembly having an upper layer (1) and a foundation layer (3; alternatively 2) bonded to the upper layer at radio-frequency welds (10; “high-frequency” welding being viewed as equivalent to “radio-frequency” welding), the trim assembly having a plurality of spaced apart raised pre-defined geometric shaped protrusions (adjacent the welds for instance) of the foundation layer bonded to the upper layer (at least via the associated connections), the radio-frequency welds defining a plurality of design boundaries, each design boundary adjacent a raised portion of a corresponding protrusion in the trim cover assembly (see figures).  Urai may not clearly disclose an adhesive.  Such is well-known in the art as shown by Parrish and Kikuchi who both disclose related devices including an adhesive disposed between layers to bond them.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide adhesive as taught by Parrish or Kikuchi in Urai’s device because this could improve comfort, support, or durability for various users. 
Regarding claims 2-7, Urai, modified as described, further discloses the leather trim cover assembly has a first thickness at the radio-frequency weld points and a second thickness at the raised portion, the second thickness being greater than the first thickness (see in particular Figures 3, 7, etc.), wherein the adhesive layer bonds the upper layer and the foundation layer at the radio-frequency welds (this would be the case in the combination), wherein the upper layer is not adhered to the foundation layer at the raised portion (in that it is separated from it by member 2) and wherein the upper layer is adhered to the foundation layer at the raised portion (at least indirectly), wherein the foundation layer is a spacer layer (it is viewed as such), wherein the foundation layer is a foam layer (at least 2 is foam), wherein the upper layer is leather, synthetic leather, vinyl, fabric, synthetic suede, non-woven fabric or a combination thereof (at least vinyl and/or synthetic leather are disclosed).
Regarding claims 9-11, Urai, modified as described, discloses an assembly as claimed including at least “artificial leather,” which is viewed as meeting the “leather” limitation, and with dimensions apparently in the ranges claimed, but does not make this explicit.  However, as changes in size, shape, and material require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device as claimed based on normal variation to improve comfort, support, or aesthetics for various users. 
Response to Arguments
Applicant's arguments filed 20 July 2022 have been fully considered but they are not persuasive.  Specifically, Applicant argues that Urai does not disclose adhesive and has concerns different than those in the invention.  However, as set forth above, it would at least have been obvious to provide adhesive in the Urai device as claimed (note that Applicant’s recitation of Urai’s mention of adhesive appears to be incorrect; Urai states that the invention laminates sheets “without the use of a welding material on an adhesive” (emphasis added), which does not teach away from the use of an adhesive).  Further, Urai’s motivation for the invention are immaterial to the rejection as the relevant claim limitations are in fact disclosed by Urai (including predefined shaped protrusions as explained above).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/               Primary Examiner, Art Unit 3636